 MANHEIM DIV. OF RAYBESTOS MANHATTAN, INC.97Manheim Division of Raybestos Manhattan,Inc.andUnited TextileWorkersof America,AFL-CIO,Petitioner.Case 4-RC-9772March 2, 1973DECISION ON REVIEWBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn June 13, 1972, the Regional Director forRegion 4 issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundappropriate a unit comprised of 15 salaried nonex-empt classifications engaged in work which is closelyalliedwith the Employer's production process, asrequested by the Petitioner.' Thereafter, in accord-ance with Section 102.67 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Employer filed a timely request forreview on the ground that, in finding a unit limited tothose salaried nonexempt employees sought by thePetitioner, the Regional Director made findings offactwhichwere erroneous and departed fromofficially reported precedent.On July 17, 1972, the Board, by telegraphic order,granted the request for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscasewith respect to the issues under review andmakes the following findings: 2The Employer is engaged in the manufacture ofclutchplates,brake linings, and various teflonproducts at its Manheim, Pennsylvania, plant. In itsrequest for review, the Employer asserted that thepetitioned-for employees do not constitute a func-tionally distinct and homogeneous group of employ-ees with separate interests that outweigh the commu-nity of interest they share with all other salariednonexempt employees at its plant.The record discloses that the Employer maintainsthree separate payrolls for its Manheim employees.Thus, its executives,managerial employees, andsome supervisors are carried on its salaried exemptpayroll,while another payroll consists of 1,000 to1,100 production and maintenance employees in abargaining unit which has been represented by thePetitioner for approximately 30 years. The remaining150 to 160 employees at the plant are carried on athird payroll for salaried nonexempt employees. Thispayroll includes 70 different classifications perform-ing several divergent functions. The same wageschedule and fringe benefit program is applicable toall salaried nonexempt employees. The unit estab-lished by the Regional Director includes approxi-mately 37 salaried nonexempt employees.Inapriorproceeding,Case 4-RC-7836, theRegional Director concluded that the employees nowsought by the Petitioner constituted an appropriatevoting group for purposes of determining if theydesired to be represented as a part of the existingproduction and maintenance unit. At that time, theRegionalDirector concluded that a voting grouplimited to these classificationswas appropriatebecause they performed work closely allied with theproduction process and spent substantial portions oftheir time in production areas working on productiontasks and problems. Moreover, the Regional Directorfound that the remaining salaried nonexempt em-ployees which the Employer sought to include wereapparently office clerical employees who generallydid not have the same immediate supervision, workin the same buildings or work areas, exercise similarskills, or have substantial contact or interchange withthe employees in the voting group established byhim.In the instant proceeding, which involves the samegroup of employees, the Regional Director foundtherewere no significantly changed circumstancessince the prior case except that both the Employerand the Petitioner now opposed a self-determinationelection. In this circumstance, the Regional Directorconcluded that the employees sought by the Petition-er could be represented separately because theirinterests resulting from their different supervision,wage schedules, fringe benefits, and location weresufficiently distinct from the production employeestowarrant the establishment of a separate unit.We agree with the Regional Director's principalconclusion that those salaried nonexempt employeeswho work in production areas engaged in tasksclosely allied with the production process need notbe grouped together with the Employer's othersalaried nonexempt employees engaged primarily inoffice clerical functions. However, the record beforeus demonstrates that the work location and functionsof other salaried nonexempt employees classified asproduction schedule clerks and production expedi-tors are sufficient to warrant their inclusion togetherIThe specific salaried nonexempt categories included by the Regionalthe category of draftsmen includes the following classifications- seniorDirector were all research and development technicians, quality controldraftsman, draftsman, and junior draftsmantechnicians, specification technicians, engineering technicians, draftsmen,2The Board initially concluded that the record was inadequate to resolveinstrument technicians, liaison men and tool designers There are a numberthe issues raised on review and remanded the case to the Regional Directorof separate classifications in several of the included categories For example,for the purpose of reopening the record to receive further evidence202 NLRB No. 19 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the employees sought by the Petitioner. Accord-ingly, these employees are included in the unit.3Notwithstanding the additional evidence received onremand, the record remains inadequate to warrant aconclusion at this time with respect to the unitplacement of five additional classifications, to wit:expediter-purchasing, senior warehouse control clerk,central planner raw material control, central control,and raw material control clerk. Accordingly, we shallpermit the employees in the foregoing five classifica-tions to vote subject to challenge and their unitplacement shall await the resolution of those chal-lenges.As the record now discloses that the only3The specific productionschedule clerk classifications on the salariednonexempt payroll are supervisor,production scheduling,productionschedule clerk,and junior schedule clerk The record is inconclusive as towhether the supervisor,production scheduling, is a supervisor within themeaning of the Act Accordingly,any individuals in this classification whoappear at the polls shall be voted subject to challenge4 In the event the Petitioner does not wish to proceed to an election inthe unit as modified herein,itshall so notify the Regional Director bywritten notice within 7 days of the date of issuance of this Decision onReviewMoreover, as the unit found appropriate is broader than thatoriginally requestedby thePetitioner,the Regional Director shall determinewhether its showing of interest is sufficient before proceeding with theelectionincumbent in the included classification of tooldesigner is a managerial employee and that thespecificallyexcluded classifications of industrialengineering clerks and engineering assistant nolonger exist, the unit description is modified to deletereference to these three classifications.Accordingly, the case is hereby remanded to theRegional Director for the purpose of conducting anelection pursuant to his Decision and Direction ofElection, as modified herein,4 except that the payrollperiod for determining eligibility shall be thatimmediately preceding the date of issuance.55 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access toa listof voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwearInc, 156 NLRB 1236:N L R B v Wyman-Gordon Co,394 U S759Accordingly, It is hereby directed that an election eligibility list,containing the names and addresses of all the eligible voters, must be filedby the Employer with the Regional Director for Region 4 within 7 days ofthe date of this Decision on Review. The Regional Director shall make thelist available to all parties to the electionNo extension of time to file thislistshallbe granted by the Regional Director except in extraordinarycircumstances Failure to comply with this requirement shall be grounds forsetting aside the election whenever proper objections are filed